                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 1 of 33 Page ID #:633



                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           MONEE TAKLA HANNA SBN 259468
                                                                                                         2 monee.hanna@tuckerellis.com
                                                                                                           515 South Flower Street, 42nd Floor
                                                                                                         3 Los Angeles, CA 90071-2223
                                                                                                           Telephone: 213.430.3400
                                                                                                         4 Facsimile: 213.430.3409
                                                                                                         5 DUSTIN B. RAWLIN, pro hac vice application pending
                                                                                                           dustin.rawlin@tuckerellis.com
                                                                                                         6 950 Main Street, Suite 1100
                                                                                                           Cleveland, OH 44113-7213
                                                                                                         7 Telephone: 216.592.5000
                                                                                                           Facsimile: 216.592.5009
                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                         9 Attorneys for Defendant
                                                                                                           MENTOR WORLDWIDE LLC
                                                                                                        10
                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                        11
                                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                                                           WESTERN DIVISION
                                                                                                        13
                                                                                                           BRITTANY BILLETTS, an individual;      ) Case No. 5:19-cv-01026-JGB-KK
                                                                                                        14 VIVIAN AGUIAR, an individual; ANN      )
                                                                                                           DELMONICO, an individual; CORNELIA ) Hon. Jesus G. Bernal
                                                                                                        15 DITTO, an individual; LEAH JOHNSON, )
                                                                                                           an individual;                         ) DEFENDANT MENTOR
                                                                                                        16                                        ) WORLDWIDE LLC’S NOTICE OF
                                                                                                                                                  ) MOTION AND MOTION TO DISMISS
                                                                                                        17              Plaintiffs,               ) PLAINTIFFS’ COMPLAINT
                                                                                                                                                  ) PURSUANT TO FRCP 12(b)(6);
                                                                                                        18       v.                               ) MEMORANDUM OF POINTS AND
                                                                                                                                                  ) AUTHORITIES
                                                                                                        19 MENTOR WORLDWIDE, LLC; NUSIL, )
                                                                                                           LLC; NUSIL TECHNOLOGY LLC; and ) [Filed concurrently with Request for
                                                                                                        20 DOES 1–100, inclusive,                 )
                                                                                                                                                  ) Judicial Notice and [Proposed] Order]
                                                                                                        21                     Defendants.        )
                                                                                                                                                  ) Date:          August 12, 2019
                                                                                                        22                                        )
                                                                                                                                                  ) Time:         9:00 a.m.
                                                                                                        23                                        ) Courtroom:     1
                                                                                                                                                  )
                                                                                                        24                                        )
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 2 of 33 Page ID #:634



                                                                                                         1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                                         2          PLEASE TAKE NOTICE that on August 12, 2019, at 9:00 a.m. or as soon
                                                                                                         3 thereafter as the matter may be heard in Courtroom 6A of the above-referenced court,
                                                                                                         4 located at 3470 Twelfth Street, Riverside, California 92501, Defendant Mentor
                                                                                                         5 Worldwide LLC (“Mentor”) will and hereby does move to dismiss Plaintiffs’
                                                                                                         6 Complaint in its entirety, with prejudice, pursuant to Federal Rule of Civil Procedure
                                                                                                         7 12(b)(6).
                                                                                                         8          The medical device at issue in this action—Mentor’s MemoryGel Silicone Breast
                                                                                                         9 Implant—is a Class III medical device that was evaluated and approved by the U.S.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 Food and Drug Administration (“FDA”) pursuant to the premarket approval (“PMA”)
                                                                                                        11 process. This Motion is based on the grounds that the claims asserted by Plaintiffs
                                                                                                        12 Brittany Billetts, Vivian Aguiar, Ann Delmonico, Cornelia Ditto, and Leah Johnson are
                                                                                                        13 expressly preempted by the Medical Device Amendments to the federal Food, Drug and
TUCKER ELLIS LLP




                                                                                                        14 Cosmetic Act because Plaintiffs seek to impose labeling and manufacturing
                                                                                                        15 requirements that are different from or in addition to those imposed by the FDA through
                                                                                                        16 the PMA process. See Riegel v. Medtronic, Inc., 552 U.S. 312 (2008). To the extent
                                                                                                        17 Plaintiffs seek to enforce federal regulations governing the device, their claims also are
                                                                                                        18 impliedly preempted under Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341
                                                                                                        19 (2001). Dismissal with prejudice is therefore appropriate. See, e.g., Bell Atl. Corp. v.
                                                                                                        20 Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                                                                                                        21          This Motion is based upon this Notice of Motion and Motion; the attached
                                                                                                        22 Memorandum of Points and Authorities in support thereof; the concurrently filed
                                                                                                        23 Request for Judicial Notice; the pleadings and documents on file in this case; and on
                                                                                                        24 such other written or oral arguments as may be presented at or before the hearing on
                                                                                                        25 this Motion.
                                                                                                        26 ///
                                                                                                        27 ///
                                                                                                        28 ///
                                                                                                                                                            2
                                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 3 of 33 Page ID #:635



                                                                                                         1          This motion is made following the conference of counsel pursuant to L.R. 7-3,
                                                                                                         2 which took place on June 6, 2019.
                                                                                                         3
                                                                                                         4 DATED: June 12, 2019                            TUCKER ELLIS LLP
                                                                                                         5
                                                                                                         6
                                                                                                                                                           By: /s/ Monee Takla Hanna
                                                                                                         7                                                     Dustin B. Rawlin
                                                                                                                                                               Monee Takla Hanna
                                                                                                         8                                                     Attorneys for Defendant MENTOR
                                                                                                         9                                                     WORLDWIDE LLC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10
                                                                                                        11
                                                                                                        12
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                             3
                                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 4 of 33 Page ID #:636



                                                                                                         1                                                TABLE OF CONTENTS
                                                                                                                                                                                                                                        Page
                                                                                                         2
                                                                                                              I.    INTRODUCTION ................................................................................................ 1
                                                                                                         3
                                                                                                              II.   BACKGROUND .................................................................................................. 1
                                                                                                         4 III.     ARGUMENT. ....................................................................................................... 4
                                                                                                         5          A.       The Federal Regulatory Scheme And Applicable Preemption
                                                                                                         6                   Principles. ................................................................................................... 5
                                                                                                         7                   1.       Federal regulation of Class III medical devices. ............................. 5
                                                                                                         8                   2.       Express preemption under the MDA. .............................................. 7
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                         9                   3.       Implied preemption under the MDA. .............................................. 8
                                                                                                        10                   4.       The “narrow gap” through which state-law claims must
                                                                                                        11                            fit to escape preemption. .................................................................. 9

                                                                                                        12                   5.       Courts routinely hold that claims involving breast
TUCKER ELLIS LLP




                                                                                                                                      implants are preempted. ................................................................. 10
                                                                                                        13
                                                                                                                    B.       Plaintiffs’ Claims Are Expressly And Impliedly Preempted. .................. 10
                                                                                                        14
                                                                                                                             1.       Plaintiffs’ failure-to-warn claims (Counts 1 and 2) are
                                                                                                        15                            preempted. ...................................................................................... 10
                                                                                                        16
                                                                                                                                      a.        Plaintiffs have no failure-to-report claim. ........................... 12
                                                                                                        17
                                                                                                                                                   (i)       Plaintiff Aguiar and Ditto cannot assert a
                                                                                                        18                                                   failure-to-report claim.................................... 12
                                                                                                        19
                                                                                                                                                   (ii)      Plaintiffs Billetts, Delmonico, and
                                                                                                        20                                                   Johnson have not sufficiently pled a
                                                                                                        21                                                   viable failure to report claim. ........................ 14

                                                                                                        22                            b.        Plaintiffs cannot assert a parallel claim based on the
                                                                                                                                                post-approval studies ........................................................... 17
                                                                                                        23
                                                                                                        24                            c.        Plaintiffs cannot assert a parallel claim based on an
                                                                                                                                                alleged fraud on the FDA. ................................................... 19
                                                                                                        25
                                                                                                                             2.       Plaintiffs’ manufacturing defect claims (Count 1 and 3)
                                                                                                        26                            are preempted. ................................................................................ 20
                                                                                                        27 IV.      CONCLUSION................................................................................................... 23
                                                                                                        28

                                                                                                                                                                            i
                                                                                                                                                                 TABLE OF CONTENTS
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 5 of 33 Page ID #:637



                                                                                                         1                                            TABLE OF AUTHORITIES
                                                                                                         2                                                                                                                    Page(s)
                                                                                                         3 CASES
                                                                                                         4 Aaron v. Medtronic,
                                                                                                         5   209 F. Supp. 3d 994 (S.D. Ohio 2016) ...................................................................... 14

                                                                                                         6 Arkansas Louisiana Gas Co. v. Hall,
                                                                                                              453 U.S. 571 (1981) ................................................................................................... 16
                                                                                                         7
                                                                                                           Ashcroft v. Iqbal,
                                                                                                         8    556 U.S. 662 (2009) ..................................................................................................... 4
                                                                                                         9 Bell Atl. Corp. v. Twombly,
                                                                                                              550 U.S. 544 (2007) ............................................................................................... 4, 21
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10
                                                                                                           Buckman Co. v. Plaintiffs’ Legal Comm.,
                                                                                                        11    531 U.S. 341 (2001) ..................................................................................................... 1
                                                                                                        12 Casey v. Ohio Med. Prods.,
                                                                                                        13    877 F. Supp. 1380 (N.D. Cal. 1995) .......................................................................... 17
TUCKER ELLIS LLP




                                                                                                        14 Cashen v. Johnson & Johnson,
                                                                                                              2018 WL 6809093 (N.J. Super. Ct. Law Div. Dec. 24, 2018). ................................ 10
                                                                                                        15
                                                                                                           Cipollone v. Liggett Grp., Inc.,
                                                                                                        16    505 U.S. 504 (1992). ................................................................................................... 7
                                                                                                        17 Clark v. Medtronic, Inc.,
                                                                                                              572 F. Supp. 2d 1090 (D. Minn. 2008)...................................................................... 20
                                                                                                        18
                                                                                                           Cline v. Advanced Neuromodulation Sys., Inc.,
                                                                                                        19    17 F. Supp. 3d 1275 (N.D. Ga. 2014) .................................................................. 15, 22
                                                                                                        20 Conklin v. Medtronic, Inc.,
                                                                                                        21    431 P.3d 571, 2018 WL 6613311 (Ariz. Dec. 18, 2018) .......................................... 14
                                                                                                              Connelly v. St. Jude Medical, Inc.,
                                                                                                        22
                                                                                                                2018 WL 732734 (N.D. Cal. Feb. 6, 2018) ............................................................... 16
                                                                                                        23 Covert v. Stryker Corp.,
                                                                                                        24   2009 WL 2424559 (M.D.N.C. Aug. 5, 2009) ............................................................. 5
                                                                                                        25 Ebrahimi v. Mentor Worldwide LLC,
                                                                                                              2017 WL 4128976 (C.D. Cal. Sept. 15, 2017). ........................................ 9, 15, 17, 23
                                                                                                        26
                                                                                                           Ebrahimi v. Mentor Worldwide LLC,
                                                                                                        27    2018 WL 2448095 (C.D. Cal. May 25, 2018). ....................................... 10, 18, 20, 21
                                                                                                        28
                                                                                                                                                                         ii
                                                                                                                                                               TABLE OF AUTHORITIES
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 6 of 33 Page ID #:638



                                                                                                         1 Ebrahimi v. Mentor Worldwide LLC,
                                                                                                              2018 WL 6829122 (C.D. Cal. Dec. 27, 2018). ................................................... 10, 21
                                                                                                         2
                                                                                                           Eidson v. Medtronic, Inc.,
                                                                                                         3    981 F. Supp. 2d 868 (N.D. Cal. 2013). ....................................................................... 9
                                                                                                         4 Erickson v. Boston Sci. Corp.,
                                                                                                              846 F. Supp. 2d 1085 (C.D. Cal. 2011) ..................................................................... 21
                                                                                                         5
                                                                                                           Frere v. Medtronic Inc.,
                                                                                                         6    2016 WL 1533524 (C.D. Cal. Apr. 6, 2016) ............................................................. 23
                                                                                                         7 Funke v. Sorin Grp. USA, Inc.,
                                                                                                         8    147 F. Supp. 3d 1017 (C.D. Cal. 2015) ............................................................... 11, 15
                                                                                                              Grassi v. Moody’s Investor’s Servs.,
                                                                                                         9
                                                                                                                 2011 WL 3439184 (E.D. Cal. Aug. 5, 2011).............................................................. 4
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 Hawkins v. Medtronic, Inc.,
                                                                                                        11   2014 WL 346622 (E.D. Cal. Jan. 20, 2014) .............................................................. 15
                                                                                                        12 Houston v. Medtronic,
                                                                                                              957 F. Supp. 2d 1166 (C.D. Cal. 2013). ......................................................... 8, 11, 12
                                                                                                        13
                                                                                                           Howe v. Diversified Builders, Inc.,
TUCKER ELLIS LLP




                                                                                                        14   262 Cal. App. 2d 741 (1968) ..................................................................................... 13
                                                                                                        15 Hughes v. Boston Sci. Corp.,
                                                                                                        16   631 F.3d 762 (5th Cir. 2011) ..................................................................................... 14
                                                                                                              Hughes v. Cook,
                                                                                                        17
                                                                                                                452 F. Supp. 2d 832 (W.D. Tenn. 2006) ................................................................... 20
                                                                                                        18 In re Breast Implant Cases,
                                                                                                        19     942 F. Supp. 958 (S.D.N.Y 1996) ............................................................................... 2
                                                                                                        20 In re Breast Implant Litig.,
                                                                                                               11 F. Supp. 2d 1217 (D. Colo. 1998)........................................................................... 2
                                                                                                        21
                                                                                                           In re Gilead Scis. Secs. Litig.,
                                                                                                        22     536 F.3d 1049 (9th Cir. 2008) ..................................................................................... 5
                                                                                                        23 In re Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig.,
                                                                                                               592 F. Supp. 2d 1147 (D. Minn. 2009)................................................................. 8, 23
                                                                                                        24
                                                                                                           In re Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig.,
                                                                                                        25     623 F.3d 1200 (8th Cir. 2010). ....................................................................... 9, 12, 13
                                                                                                        26 Janssen Pharmaceutica, Inc. v. Bailey,
                                                                                                        27     878 So.2d 31 (Miss. 2004) ......................................................................................... 10
                                                                                                        28
                                                                                                                                                                       iii
                                                                                                                                                             TABLE OF AUTHORITIES
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 7 of 33 Page ID #:639



                                                                                                         1 Kasel v. Remington Arms Co.,
                                                                                                             24 Cal. App. 3d 711 (1972) ....................................................................................... 13
                                                                                                         2
                                                                                                           Kashani-Matts v. Medtronic, Inc.,
                                                                                                         3   2013 WL 6147032 (C.D. Cal. Nov. 22, 2013) .......................................................... 12
                                                                                                         4 Laux v. Mentor Worldwide, LLC,
                                                                                                             2017 WL 5186329 (C.D. Cal. Nov. 8, 2017) ...................................................... 10, 22
                                                                                                         5
                                                                                                           Malonzo v. Mentor Worldwide, LLC,
                                                                                                         6   2014 WL 2212235 (N.D. Cal. May 28, 2014) ........................................................... 10
                                                                                                         7 Marmol v. St. Jude Med. Ctr.,
                                                                                                         8   132 F. Supp. 3d 1359 (M.D. Fla. 2015)..................................................................... 13
                                                                                                              Maryland v. Louisiana,
                                                                                                         9
                                                                                                                451 U.S. 725 (1981) ..................................................................................................... 7
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 McGuan v. Endovascular Techs., Inc.,
                                                                                                        11   182 Cal. App. 4th 974 (2010) .................................................................................... 20
                                                                                                        12 McMullen v. Medtronic, Inc.,
                                                                                                              421 F.3d 482 (7th Cir. 2005). ............................................................................... 8, 12
                                                                                                        13
                                                                                                           Medtronic, Inc. v. Lohr,
TUCKER ELLIS LLP




                                                                                                        14   518 U.S. 470 (1996) ................................................................................................. 5, 6
                                                                                                        15 Mink v. Smith & Nephew, Inc.,
                                                                                                        16   860 F.3d 1319 (11th Cir. 2017) ................................................................................. 13
                                                                                                              Mize v. Mentor Worldwide LLC,
                                                                                                        17
                                                                                                                 2018 WL 5085716 (Cal. Sup. Ct. Oct. 2, 2018) ................................................. 10, 18
                                                                                                        18 Morgan v. Medtronic, Inc.,
                                                                                                        19   172 F. Supp. 3d 959 (S.D. Tex. 2016) ....................................................................... 11
                                                                                                        20 Norman v. Bayer Corp.,
                                                                                                             2016 WL 4007547 (D. Conn. July 26, 2016) ............................................................ 17
                                                                                                        21
                                                                                                           Norton v. Independence Technology ,
                                                                                                        22   2011 WL 3584491 (E.D. Cal. Aug. 15, 2011)............................................................. 5
                                                                                                        23 Offshore Rental Co., Inc. v. Continental Oil Co.,
                                                                                                              22 Cal. 3d 157 (1978) ................................................................................................ 12
                                                                                                        24
                                                                                                           Paturzo v. Boston Sci. Corp.,
                                                                                                        25    2017 WL 8220600 (C.D. Cal. Apr. 21, 2017) ........................................................... 15
                                                                                                        26 Pearsall v. Medtronics, Inc.,
                                                                                                        27    147 F. Supp. 3d 188 (E.D.N.Y. 2015) ....................................................................... 22
                                                                                                        28
                                                                                                                                                                          iv
                                                                                                                                                                TABLE OF AUTHORITIES
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 8 of 33 Page ID #:640



                                                                                                         1 Perez v. Nidek Co., Ltd.,
                                                                                                              711 F.3d 1109 (9th Cir. 2013). ................................................................................... 9
                                                                                                         2
                                                                                                           Perfetti v. McGahn Medical,
                                                                                                         3    662 P.2d 646 (N.M. App. 1983) ................................................................................ 11
                                                                                                         4 Pinsonneault v. St. Jude Med., Inc.,
                                                                                                              953 F. Supp. 2d 1006 (D. Minn. 2013) ..................................................................... 16
                                                                                                         5
                                                                                                           Pozefsky v. Baxter Healthcare Corp.,
                                                                                                         6    2001 WL 967608 (N.D.N.Y. Aug. 16, 2001) ............................................................. 2
                                                                                                         7 Rankin v. Boston Sci. Corp.,
                                                                                                         8    2010 WL 672135 (E.D. Ky. Feb. 19, 2010) .............................................................. 20
                                                                                                              Rice v. Allergan USA, Inc.,
                                                                                                         9
                                                                                                                 2018 WL 1618036 (N.D. Ala. Apr. 4, 2018) ............................................................. 18
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 Riegel v. Medtronic, Inc.,
                                                                                                        11    552 U.S. 312 (2008) ........................................................................................ 1, 3, 6, 8
                                                                                                        12 Riley v. Cordis Corp.,
                                                                                                               625 F. Supp. 2d 769 (D. Minn. 2009)......................................................................... 9
                                                                                                        13
                                                                                                           Rowe v. Mentor Worldwide, LLC,
TUCKER ELLIS LLP




                                                                                                        14    2018 WL 1320251 (M.D. Fla. Mar. 2, 2018) ................................................ 10, 13, 18
                                                                                                        15 Savage v. Danek Medical, Inc.,
                                                                                                        16    31 F. Supp. 2d 980 (M.D. Fla. 1999) ......................................................................... 10
                                                                                                              Scanlon v. Medtronic Sofamor Danek USA Inc.,
                                                                                                        17
                                                                                                                 61 F. Supp. 3d 403 (D. Del. 2014).............................................................................. 9
                                                                                                        18 Shaw v. Hahn,
                                                                                                        19    56 F.3d 1281 (9th Cir. 1995) ....................................................................................... 5
                                                                                                        20 Shwarz v. United States,
                                                                                                              234 F.3d 428 (9th Cir. 2000) ....................................................................................... 5
                                                                                                        21
                                                                                                           Simmons v. Boston Sci. Corp.,
                                                                                                        22    2013 WL 12130261 (C.D. Cal. Jan. 14, 2013) .......................................................... 22
                                                                                                        23 State Dep’t of State Hosps. v. Superior Ct.,
                                                                                                              61 Cal. 4th 339 (2015) ............................................................................................... 18
                                                                                                        24
                                                                                                           Stengel v. Medtronic, Inc.,
                                                                                                        25    704 F.3d 1224 (9th Cir. 2013) ............................................................................. 11, 17
                                                                                                        26 Valentine v. Baxter Healthcare Corp.,
                                                                                                        27    68 Cal. App. 4th 1467 (1999) .................................................................................... 10
                                                                                                        28
                                                                                                                                                                        v
                                                                                                                                                              TABLE OF AUTHORITIES
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 9 of 33 Page ID #:641



                                                                                                         1 Walker v. Medtronic, Inc.,
                                                                                                             670 F.3d 569 (4th Cir. 2012) ..................................................................................... 20
                                                                                                         2
                                                                                                           Warstler v. Medtronic, Inc.,
                                                                                                         3   238 F. Supp. 3d 978 (N.D. Ohio 2017) ......................................................... 14, 16, 22
                                                                                                         4 Weaver v. Ethicon, Inc.,
                                                                                                              2016 WL 7098781 (S.D. Cal. Dec. 06, 2016) ..................................................... 15, 21
                                                                                                         5
                                                                                                           Wolicki-Gables v. Arrow Int’l, Inc.,
                                                                                                         6    634 F.3d 1296 (11th Cir. 2011). .................................................................................. 8
                                                                                                         7 Yosowitz v. Covidien,
                                                                                                         8    182 F. Supp. 3d 683 (S.D. Tex. 2016) ....................................................................... 23

                                                                                                         9 STATUTES
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 21 C.F.R. § 801.109 .......................................................................................................... 3
                                                                                                        11 21 C.F.R. § 803.9(a)........................................................................................................ 16
                                                                                                        12 21 C.F.R. § 814.39 .......................................................................................................... 11
                                                                                                              21 C.F.R. § 814.82 ............................................................................................................ 4
                                                                                                        13
                                                                                                              21 C.F.R. § 820.30 .......................................................................................................... 22
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                              21 C.F.R. § 878.3530 ........................................................................................................ 3
                                                                                                        15
                                                                                                              21 U.S.C. § 301 ................................................................................................................. 5
                                                                                                        16
                                                                                                              21 U.S.C. § 337(a) ............................................................................................................ 8
                                                                                                        17 21 U.S.C. § 360c(a)(1) ...................................................................................................... 6
                                                                                                        18 21 U.S.C. § 360c(a)(1)(C)(ii) ............................................................................................ 6
                                                                                                        19 21 U.S.C. § 360e(d)(2) ...................................................................................................... 6
                                                                                                        20 21 U.S.C. § 360e(d)(6)(A)(i) ............................................................................................ 6
                                                                                                        21 21 U.S.C. § 360j(e)(1) ....................................................................................................... 6
                                                                                                        22 21 U.S.C. § 360k(a) .......................................................................................................... 7
                                                                                                        23 OTHER AUTHORITIES
                                                                                                        24 5 Witkin, Summary of Cal. Law § 193 (10th ed. 2005) ................................................. 13
                                                                                                        25 72 Fed. Reg. 15,885 .......................................................................................................... 3
                                                                                                        26 72 Fed. Reg. 15,886 .......................................................................................................... 3
                                                                                                           Restatement (Second) of Conflict of Laws § 146 ........................................................... 13
                                                                                                        27
                                                                                                        28
                                                                                                                                                                            vi
                                                                                                                                                                  TABLE OF AUTHORITIES
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 10 of 33 Page ID #:642



                                                                                                         1                     MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                         2 I.       INTRODUCTION
                                                                                                         3          This is a product liability action concerning Mentor’s MemoryGel Silicone
                                                                                                         4 Breast Implant (“MemoryGel Implant”), a Class III medical device approved by the
                                                                                                         5 U.S. Food and Drug Administration (“FDA”) through the premarket approval process.
                                                                                                         6 Plaintiff Brittany Billetts (“Plaintiff Billetts”), Plaintiff Vivian Aguiar (“Plaintiff
                                                                                                         7 Aguiar”), Plaintiff Ann Delmonico (“Plaintiff Delmonico”), Plaintiff Cornelia Ditto
                                                                                                         8 (“Plaintiff Ditto”) and Plaintiff Leah Johnson (“Plaintiff Johnson”) assert three claims
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                         9 against Mentor based on the labeling and manufacture of the MemoryGel Implants.
                                                                                                        10 The Court should dismiss Plaintiffs’ claims under Federal Rule of Civil Procedure
                                                                                                        11 12(b)(6) for failure to state a claim on which relief can be granted.
                                                                                                        12          First, Plaintiffs’ claims are subject to dismissal under Riegel v. Medtronic, Inc.,
TUCKER ELLIS LLP




                                                                                                        13 552 U.S. 312 (2008). In Riegel, the United States Supreme Court held that the Medical
                                                                                                        14 Device Amendments, 21 U.S.C. §§ 360 et seq., to the federal Food, Drug and Cosmetic
                                                                                                        15 Act expressly preempt state-law tort claims involving FDA-approved Class III medical
                                                                                                        16 devices that seek to impose labeling or manufacturing requirements that are different
                                                                                                        17 from, or in addition to, those imposed by the FDA. Here, Plaintiffs seek to impose
                                                                                                        18 labeling and manufacturing requirements that are different from, or in addition to, those
                                                                                                        19 approved by the FDA through the PMA process. Accordingly, Plaintiffs’ claims are
                                                                                                        20 expressly preempted.
                                                                                                        21          Second, to the extent Plaintiffs seek to enforce federal regulations governing the
                                                                                                        22 MemoryGel Implants, their claims also are impliedly preempted under Buckman Co. v.
                                                                                                        23 Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).
                                                                                                        24 II.      BACKGROUND
                                                                                                        25          A. The Early Breast Implant Litigation.
                                                                                                        26          Breast implant litigation dates back to the 1990s. Plaintiffs filed thousands of
                                                                                                        27 cases alleging local injuries, including pain from capsular contracture, rupture, leakage,
                                                                                                        28 infection, and temporary or permanent disfigurement, as well as systemic illnesses,
                                                                                                                                                                 1
                                                                                                                   MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 11 of 33 Page ID #:643



                                                                                                         1 including autoimmune and connective tissue disorders. See, e.g., In re Breast Implant
                                                                                                         2 Cases, 942 F. Supp. 958, 959 (S.D.N.Y. 1996). The Honorable Jack Weinstein—one of
                                                                                                         3 the judges who presided over those cases—characterized the litigation as “[a] legal and
                                                                                                         4 economic mini-disaster caused by lack of robust application of science in the courts.”
                                                                                                         5 Jack B. Weinstein, Preliminary Reflections on Administration of Complex Litigations,
                                                                                                         6 2009 CARDOZO L. REV.          DE NOVO     1, 4 (2009). According to Judge Weinstein, “[t]he
                                                                                                         7 breast implant litigation was largely based on a litigation fraud” perpetrated by
                                                                                                         8 “medical charlatans.” Id. at 14. Had they maintained control over scientific evidence,
                                                                                                         9 courts overseeing the litigation could have avoided a judicial “fiasco” that led to
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 “[h]uge unwarranted recoveries with resulting bankruptcies.” Id. at 15.
                                                                                                        11         During the breast implant litigation, a consensus developed in the scientific
                                                                                                        12 community that there was no connection between breast implants and an increased
                                                                                                        13 likelihood of any disease. See Pozefsky v. Baxter Healthcare Corp., 2001 WL 967608,
TUCKER ELLIS LLP




                                                                                                        14 at *3–5 (N.D.N.Y. Aug. 16, 2001). Indeed, there were literally dozens of
                                                                                                        15 epidemiological studies concluding that silicone breast implants did not cause disease.
                                                                                                        16 See id. at *4 (referring to “nearly thirty published epidemiological studies that conclude
                                                                                                        17 that breast implants do not cause any typical or atypical diseases”); In re Breast Implant
                                                                                                        18 Litig., 11 F. Supp. 2d 1217, 1227 (D. Colo. 1998) (explaining that “[e]very controlled
                                                                                                        19 epidemiological study concludes that silicone breast implants do not double the risk of
                                                                                                        20 any known disease”).
                                                                                                        21         B. Plaintiffs’ Claims
                                                                                                        22         This case is one of a handful of cases pending in state and federal courts across
                                                                                                        23 the country.
                                                                                                        24         Plaintiffs were surgically implanted with MemoryGel Implants between 2007 and
                                                                                                        25 2016. See Compl. ¶¶ 21–39. Plaintiff Brittany Billetts resides in California. See id. ¶ 1.
                                                                                                        26 Plaintiffs Vivian Aguiar and Cornelia Ditto reside in Florida. See id. ¶ 2, 4. Plaintiff
                                                                                                        27 Ann Delmonico resides in Rhode Island. See id. ¶ 3. And Plaintiff Leah Johnson
                                                                                                        28 resides in Mississippi. See id. ¶ 5.
                                                                                                                                                               2
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 12 of 33 Page ID #:644



                                                                                                         1         Plaintiffs allege that following their respective surgeries, they experienced
                                                                                                         2 various injuries, including fatigue, joint pain, swelling of the breasts, and muscle
                                                                                                         3 weakness. See id. ¶¶ 22–39. Plaintiffs then underwent explant surgery to remove one
                                                                                                         4 or both of their implants. Id. Plaintiffs filed their Complaint on February 22, 2019.1 In
                                                                                                         5 it, they assert claims for negligence and negligence per se premised on failure-to-warn
                                                                                                         6 and manufacturing-defect theories (Count 1), strict liability failure to warn (Count 2),
                                                                                                         7 and strict liability manufacturing defect (Count 3).
                                                                                                         8         C. The MemoryGel Implant.
                                                                                                         9         The MemoryGel Implant is a Class III medical device. See Compl. ¶ 42. The
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 FDA approved the device through the PMA process on November 17, 2006, finding it
                                                                                                        11 to be safe and effective as designed, manufactured, and labeled. See id. ¶ 67; see also
                                                                                                        12 Def.’s Request for Judicial Not. (“RJN”), Ex. 1 (PMA Approval Order and Summary of
                                                                                                        13 Safety and Effectiveness for P030053 (Nov. 17, 2006)); id., Ex. 2 (72 Fed. Reg. 15,885,
TUCKER ELLIS LLP




                                                                                                        14 15,886 (April 3, 2017) Notices, TABLE 1: List of Safety and Effectiveness Summaries
                                                                                                        15 for Approved PMAs Made Available from October 1, 2006 to December 31, 2006).
                                                                                                        16 Thereafter, the implants could be sold only to healthcare professionals and only in
                                                                                                        17 accordance with the design, manufacturing, and labeling specifications approved by the
                                                                                                        18 FDA. See Riegel, 552 U.S. at 316; see also 21 C.F.R. § 801.109.
                                                                                                        19         As part of its premarket approval of the MemoryGel Implant, the FDA identified
                                                                                                        20 “six post-approval studies” that Mentor agreed to conduct as a condition of approval,
                                                                                                        21 including the core study, the large post-approval study, the device-failure study, the
                                                                                                        22 focus-group study, the informed-decision study, and the adjunct study. Compl. ¶¶ 67–
                                                                                                        23 68; Def.’s RJN, Ex. 1. The FDA has “[c]losely monitor[ed] the status and conduct” of
                                                                                                        24
                                                                                                             1
                                                                                                             Plaintiffs filed the Complaint in San Bernardino Superior Court. Mentor initially
                                                                                                        25
                                                                                                           removed the action to the Central District of California on March 20, 2019, but agreed
                                                                                                        26 to remand on March 25, 2019 upon receipt of newly acquired information pertaining to
                                                                                                        27 service of process. Following the deposition of one of Defendant NuSil LLC’s
                                                                                                           members which conclusively demonstrated that NuSil LLC was an improper party,
                                                                                                        28 Mentor timely removed the action to this Court on June 5, 2019.
                                                                                                                                                               3
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 13 of 33 Page ID #:645



                                                                                                         1 these studies “so that data is collected, validated scientifically and disseminated
                                                                                                         2 widely.” Def.’s RJN, Ex. 3 (FDA Update on the Safety of Silicone Gel-Filled Breast
                                                                                                         3 Implants, Executive Summary) at 33. The FDA also has recognized that “[e]ach study
                                                                                                         4 had some patients who were not available for follow-up because they had died or
                                                                                                         5 discontinued participation.” Id. at 9. Contrary to Plaintiffs’ allegation that Mentor has
                                                                                                         6 failed to conduct the required post-approval studies (see Compl. ¶ 171), Mentor has
                                                                                                         7 completed or is completing these studies—and the FDA never has found otherwise.
                                                                                                         8 Further, although the FDA is empowered to withdraw premarket approval due to a
                                                                                                         9 manufacturer’s failure to comply with post-approval requirements, see 21 C.F.R. §
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 814.82, the agency’s approval of the MemoryGel Implant remains in effect.
                                                                                                        11 III.     ARGUMENT.
                                                                                                        12          Dismissal is warranted under Rule 12(b)(6) when a plaintiff fails to allege facts
                                                                                                        13 sufficient “to raise a right to relief above the speculative level” or fails to “state a claim
TUCKER ELLIS LLP




                                                                                                        14 to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–
                                                                                                        15 56, 570 (2007). This “plausibility” standard applies to all claims brought in federal
                                                                                                        16 court, including those based on state law that have been removed from state court. See
                                                                                                        17 Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009); Grassi v. Moody’s Investor’s Servs., 2011
                                                                                                        18 WL 3439184, at *4–5 (E.D. Cal. Aug. 5, 2011). A claim is plausible only if the
                                                                                                        19 plaintiff “pleads factual content that allows the court to draw the reasonable inference
                                                                                                        20 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Where
                                                                                                        21 a complaint pleads facts that are “merely consistent with a defendant’s liability, it stops
                                                                                                        22 short of the line between possibility and plausibility of entitlement to relief.” Id.
                                                                                                        23 (internal quotation marks omitted).
                                                                                                        24          Further, while a court generally must accept well-pleaded facts as true, this
                                                                                                        25 principle does not apply to legal conclusions, conclusory allegations, or unwarranted
                                                                                                        26 factual inferences. See id. (“Threadbare recitals of the elements of a cause of action,
                                                                                                        27 supported by mere conclusory statements, do not suffice.”); Twombly, 550 U.S. at 555
                                                                                                        28 (“[P]laintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires
                                                                                                                                                                4
                                                                                                                  MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 14 of 33 Page ID #:646



                                                                                                         1 more than labels and conclusions, and a formulaic recitation of the elements of a cause
                                                                                                         2 of action will not do.” (citing FED. R. CIV. P. 8(a))); In re Gilead Scis. Sec. Litig., 536
                                                                                                         3 F.3d 1049, 1055 (9th Cir. 2008) (explaining that court need not “accept as true
                                                                                                         4 allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                                                                                         5 interferences”).
                                                                                                         6         In addition, a court need not accept as true allegations that are contradicted by
                                                                                                         7 judicially noticeable facts. See Shwarz v. United States, 234 F.3d 428, 435 (9th Cir.
                                                                                                         8 2000).       A “court may look beyond the plaintiff’s complaint to matters of public
                                                                                                         9 record”—including public documents available on the FDA’s website—without
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 converting a Rule 12(b)(6) motion into one for summary judgment. Shaw v. Hahn, 56
                                                                                                        11 F.3d 1128, 1129 n.1 (9th Cir. 1995); see also Covert v. Stryker Corp., 2009 WL
                                                                                                        12 2424559, at *1 n.2 (M.D.N.C. Aug. 5, 2009) (“[T]he Court may take judicial notice of
                                                                                                        13 and consider the public records of the FDA . . . without transforming this motion [] into
TUCKER ELLIS LLP




                                                                                                        14 a motion for summary judgment.” (citations omitted)); Norton v. Independence Tech.,
                                                                                                        15 LLC, 2011 WL 3584491, at *1 n.1 (E.D. Cal. Aug. 15, 2011) (taking judicial notice of
                                                                                                        16 FDA documents as matters of public record without converting motion into one for
                                                                                                        17 summary judgment).
                                                                                                        18         A.      The Federal Regulatory Scheme And Applicable Preemption
                                                                                                        19                 Principles.

                                                                                                        20         Below is an overview of the federal regulatory scheme and the applicable
                                                                                                        21 preemption principles that govern the MemoryGel Implants and Plaintiffs’ claims.
                                                                                                        22                 1.     Federal regulation of Class III medical devices.
                                                                                                        23         In 1976, Congress enacted the Medical Device Amendments (“MDA”) to the
                                                                                                        24 federal Food, Drug, and Cosmetic Act (“FDCA”). See 21 U.S.C. §§ 301 et seq. The
                                                                                                        25 MDA gives the FDA exclusive regulatory authority over medical devices.                                In
                                                                                                        26 establishing a regulatory regime for the oversight of medical devices, the MDA was
                                                                                                        27 expected “to provide for the safety and effectiveness of medical devices intended for
                                                                                                        28 human use.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 474 (1996) (quotations omitted,
                                                                                                                                                               5
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 15 of 33 Page ID #:647



                                                                                                         1 citing the preamble to the MDA, 90 Stat. 539).
                                                                                                         2         The MDA establishes three classes of medical devices—Class I, Class II, and
                                                                                                         3 Class III—based on the level of oversight required to ensure their safety. See 21 U.S.C.
                                                                                                         4 § 360c(a)(1). Class III devices receive the most federal oversight and require premarket
                                                                                                         5 approval by the FDA. See Riegel, 552 U.S. at 317. Generally, a device is assigned to
                                                                                                         6 Class III if a less stringent classification cannot “provide reasonable assurance of safety
                                                                                                         7 and effectiveness, and the device is ‘purported or represented to be for a use in
                                                                                                         8 supporting or sustaining human life or for a use which is of substantial importance in
                                                                                                         9 preventing impairment of human health,’ or ‘presents a potential unreasonable risk of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 illness or injury.’” Id. (quoting 21 U.S.C. § 360c(a)(1)(C)(ii)).
                                                                                                        11         Through the PMA process, a manufacturer provides the FDA with a “reasonable
                                                                                                        12 assurance” that a Class III device is both safe and effective.                        See 21 U.S.C.
                                                                                                        13 § 360e(d)(2). The PMA process is “rigorous” and requires a manufacturer to submit an
TUCKER ELLIS LLP




                                                                                                        14 application containing specific information and data about the safety and efficacy of a
                                                                                                        15 Class III device that the FDA then scrutinizes. See Riegel, 552 U.S. at 317–18. This
                                                                                                        16 scrutiny includes examination of the design specifications, manufacturing processes,
                                                                                                        17 and labeling proposed by the manufacturer. See id. In determining whether to approve
                                                                                                        18 a Class III device, the FDA must weigh the probable benefits of the device against its
                                                                                                        19 risks. See 21 U.S.C. § 360c(a)(2)(C). Ultimately, the FDA must approve the product’s
                                                                                                        20 labeling and may impose device-specific restrictions. See id. § 360j(e)(1).2
                                                                                                        21         Once the FDA grants premarket approval, “the MDA forbids the manufacturer to
                                                                                                        22 make, without FDA permission, changes in design specifications, manufacturing
                                                                                                        23 processes, labeling, or any other attribute, that would affect safety or effectiveness.”
                                                                                                        24 Riegel, 552 U.S. at 319 (citing 21 U.S.C. § 360e(d)(6)(A)(i)). Moreover, approved
                                                                                                        25   2
                                                                                                             The PMA process is so rigorous that in 2005, the FDA approved only 32 Class III
                                                                                                        26 devices; during the same time-period, the FDA cleared for market over 3,000 medical
                                                                                                        27 devices through other, less rigorous regulatory pathways. See Riegel, 552 U.S. at 317;
                                                                                                           see also Lohr, 518 U.S. at 477 (explaining that the FDA spends an “average of 1,200
                                                                                                        28 hours” on each premarket approval application).
                                                                                                                                                               6
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 16 of 33 Page ID #:648



                                                                                                         1 devices are subject to ongoing reporting requirements related to device safety. See id.
                                                                                                         2 For example, a manufacturer must inform the FDA of studies and investigations of its
                                                                                                         3 devices as well as incidents where the device caused or could have caused serious
                                                                                                         4 injury. See id.       The FDA retains authority to withdraw approval based on this
                                                                                                         5 information. See id.
                                                                                                         6                2.      Express preemption under the MDA.
                                                                                                         7         To ensure that FDA oversight of PMA-approved medical devices is not
                                                                                                         8 controverted by state law, Congress included the following express preemption
                                                                                                         9 provision in the MDA: “[N]o State or political subdivision of a State may establish or
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 continue in effect with respect to a device intended for human use any requirement—
                                                                                                        11 (1) which is different from, or in addition to, any requirement applicable under this
                                                                                                        12 chapter to the device, and (2) which relates to the safety or effectiveness of the device
                                                                                                        13 or to any other matter included in a requirement applicable to the device under this
TUCKER ELLIS LLP




                                                                                                        14 chapter.” 21 U.S.C. § 360k(a).
                                                                                                        15         In Riegel, the Supreme Court created a two-step process for analyzing the
                                                                                                        16 MDA’s express preemption provision. First, a court must decide whether the FDA has
                                                                                                        17 established “requirements” specific to the device at issue. See 552 U.S. at 321–22.
                                                                                                        18 Second, a court must determine whether the state-law claim would impose any
                                                                                                        19 requirement that “relates to the safety or effectiveness of the device” and is “different
                                                                                                        20 from, or in addition to” the federal requirement. See id. at 323 (quoting 21 U.S.C.
                                                                                                        21 § 360k(a)). If the state-law claim imposes such requirements, the claim is expressly
                                                                                                        22 preempted. See id.; see also Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516 (1992)
                                                                                                        23 (explaining that because federal law “‘shall be the supreme Law of the Land,’” any
                                                                                                        24 “state law that conflicts with federal law is ‘without effect’” (quoting U.S. Const., Art.
                                                                                                        25 VI, cl. 2; Maryland v. Louisiana, 451 U.S. 725, 746 (1981))).
                                                                                                        26         The Supreme Court in Riegel recognized that because PMA approval imposes
                                                                                                        27 device-specific requirements and state-law tort claims impose requirements “different
                                                                                                        28 from, or in addition to” the FDA’s requirements, most state-law claims involving PMA
                                                                                                                                                               7
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 17 of 33 Page ID #:649



                                                                                                         1 devices are preempted. 552 U.S. at 322–25. Following Riegel, “courts across the
                                                                                                         2 country have applied Section 360k(a) broadly, preempting all manner of claims from
                                                                                                         3 strict products liability and negligence, to breach of warranty, to failure to warn and
                                                                                                         4 manufacturing-and-design-defect, to negligence per se.” In re Medtronic, Inc. Sprint
                                                                                                         5 Fidelis Leads Prods. Liab. Litig., 592 F. Supp. 2d 1147, 1152 (D. Minn. 2009)
                                                                                                         6 (collecting authority) (internal citations omitted).
                                                                                                         7         Section 360k(a), however, “does not prevent a State from providing a damages
                                                                                                         8 remedy for claims premised on a violation of FDA regulations” because the state duties
                                                                                                         9 in such a case ‘parallel,’ rather than add to, federal requirements.” Riegel, 552 U.S. at
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 330. It is well accepted that in order for a state requirement to be parallel to a federal
                                                                                                        11 requirement, and thus not expressly preempted under section 360k(a), the plaintiff must
                                                                                                        12 show that the requirements are “genuinely equivalent.” E.g., Houston v. Medtronic,
                                                                                                        13 957 F. Supp. 2d 1166, 1174 (C.D. Cal. 2013) (quoting Wolicki-Gables v. Arrow Int’l,
TUCKER ELLIS LLP




                                                                                                        14 Inc., 634 F.3d 1296, 1300 (11th Cir. 2011)). State and federal requirements are not
                                                                                                        15 generally equivalent if a manufacturer could be held liable under state law without
                                                                                                        16 having violated federal law. See, e.g., McMullen v. Medtronic, Inc., 421 F.3d 482, 489
                                                                                                        17 (7th Cir. 2005).
                                                                                                        18                3.      Implied preemption under the MDA.
                                                                                                        19         The MDA also contains an implied preemption provision. Specifically, the MDA
                                                                                                        20 provides that all actions to enforce FDA requirements concerning medical devices
                                                                                                        21 “shall be by and in the name of the United States.” 21 U.S.C. § 337(a). In Buckman,
                                                                                                        22 the Supreme Court emphasized that section 337(a) “leaves no doubt” that federal law
                                                                                                        23 bars suits by private litigants “for noncompliance with the medical device provisions.”
                                                                                                        24 531 U.S. at 349 n.4. Thus, even if a plaintiff’s claim is not expressly preempted, it is
                                                                                                        25 impliedly preempted if it is cognizable only by virtue of the provisions of the FDCA.
                                                                                                        26 See id. at 348, 353 (holding that “fraud-on-the-FDA” claims were impliedly preempted
                                                                                                        27 because they “exist solely by virtue of the FDCA disclosure requirements”).
                                                                                                        28         State-law claims based on conduct that violates the FDCA can escape implied
                                                                                                                                                               8
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 18 of 33 Page ID #:650



                                                                                                         1 preemption if and only if “the alleged wrongdoing ‘would give rise to liability under
                                                                                                         2 state law even if the FDCA had never been enacted.’” Ebrahimi v. Mentor Worldwide
                                                                                                         3 LLC, 2017 WL 4128976, at *4 (C.D. Cal. Sept. 15, 2017) (“Ebrahimi I”) (quoting
                                                                                                         4 Riley v. Cordis Corp., 625 F. Supp. 2d 769, 777 (D. Minn. 2009)); see also Eidson v.
                                                                                                         5 Medtronic, Inc., 981 F. Supp. 2d 868, 881 (N.D. Cal. 2013) (“a state law cause of
                                                                                                         6 action escapes implied preemption if it would state a claim under state law even in the
                                                                                                         7 absence of the FDCA” (citations omitted)). Claims not tied to state-tort duties are
                                                                                                         8 essentially private actions to enforce the FDCA and are barred by section 337(a). See
                                                                                                         9 Ebrahimi I, 2017 WL 4128976, at *5–6 (in case involving MemoryGel Implants,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 holding that plaintiff’s failure-to-warn claim was impliedly preempted because she
                                                                                                        11 identified no state-law duty to conduct “follow-through studies,” and holding further
                                                                                                        12 that her manufacturing-defect claim was impliedly preempted because “it hinges
                                                                                                        13 entirely on conduct she claims violates the FDCA”).
TUCKER ELLIS LLP




                                                                                                        14                4.      The “narrow gap” through which state-law claims must fit to
                                                                                                        15                        escape preemption.

                                                                                                        16         Together, express and implied preemption create a “narrow gap” through which a
                                                                                                        17 state-law claim “must fit” to escape preemption. Perez v. Nidek Co., Ltd., 711 F.3d
                                                                                                        18 1109, 1120 (9th Cir. 2013). The plaintiff “‘must be suing for conduct that violates the
                                                                                                        19 FDCA (or else his claim is expressly preempted by § 360k(a)), but the plaintiff must not
                                                                                                        20 be suing because the conduct violates the FDCA (such a claim would be impliedly
                                                                                                        21 preempted under Buckman).’” Id. (quoting In re Medtronic, Inc., Sprint Fidelis Leads
                                                                                                        22 Prods. Liab. Litig., 623 F.3d 1200, 1204 (8th Cir. 2010) (“In re Medtronic Leads”).
                                                                                                        23 Stated another way, a plaintiff cannot survive preemption unless her claims are
                                                                                                        24 “premised on conduct that both (1) violates the FDCA and (2) would give rise to a
                                                                                                        25 recovery under state law even in the absence of the FDCA.” Scanlon v. Medtronic
                                                                                                        26 Sofamor Danek USA Inc., 61 F. Supp. 3d 403, 411 (D. Del. 2014).
                                                                                                        27
                                                                                                        28
                                                                                                                                                               9
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 19 of 33 Page ID #:651



                                                                                                         1                5.      Courts routinely hold that claims involving breast implants are
                                                                                                                                  preempted.
                                                                                                         2
                                                                                                                   Applying the preemption principles above, courts across the country routinely
                                                                                                         3
                                                                                                             hold that failure-to-warn and manufacturing-defect claims involving breast implants—
                                                                                                         4
                                                                                                             including the MemoryGel Implants at issue here—are subject to dismissal. See, e.g.,
                                                                                                         5
                                                                                                             Ebrahimi v. Mentor Worldwide LLC, 2018 WL 6829122, at *2 (C.D. Cal. Dec. 27,
                                                                                                         6
                                                                                                             2018) (“Ebrahimi III”); Ebrahimi v. Mentor Worldwide LLC, 2018 WL 2448095, at *2–
                                                                                                         7
                                                                                                             3 (C.D. Cal. May 25, 2018) (“Ebrahimi II”); Rowe v. Mentor Worldwide, LLC, 297 F.
                                                                                                         8
                                                                                                             Supp. 3d 1288, 1295–96, 1300 (M.D. Fla. 2018); Ebrahimi I, 2017 WL 4128976, at
                                                                                                         9
                                                                                                             *4–7; Cashen v. Johnson & Johnson, 2018 WL 6809093, at * 10 (N.J. Super. Ct. Law
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10
                                                                                                             Div. Dec. 24, 2018); Shelp v. Allergan, Inc., 2018 WL 6694287 (W.D. Wash. Dec. 20,
                                                                                                        11
                                                                                                             2018); Mize v. Mentor Worldwide LLC, 2018 WL 5085716, at *2 (Cal. Sup. Ct. Oct. 2,
                                                                                                        12
                                                                                                             2018) (“Mize II”); Mize v. Mentor Worldwide LLC, 2018 WL 1364257, at * 2 (Cal. Sup.
                                                                                                        13
                                                                                                             Ct. Mar. 13, 2018) (“Mize I”); Laux v. Mentor Worldwide, LLC, 2017 WL 5186329, at
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                             *3–4 (C.D. Cal. Nov. 8, 2017); Malonzo v. Mentor Worldwide, LLC, 2014 WL
                                                                                                        15
                                                                                                             2212235, at *3 (N.D. Cal. May 28, 2014).
                                                                                                        16
                                                                                                                   B.     Plaintiffs’ Claims Are Expressly And Impliedly Preempted.
                                                                                                        17
                                                                                                                   Plaintiffs’ claims do not fit through the “narrow gap” between express and
                                                                                                        18
                                                                                                           implied preemption.
                                                                                                        19
                                                                                                                       1.    Plaintiffs’ failure-to-warn claims (Counts 1 and 2) are
                                                                                                        20                   preempted.
                                                                                                        21         As an initial matter, Plaintiffs cannot assert a claim based on the theory that
                                                                                                        22 Mentor had a duty to warn them directly. See, e.g., Compl. ¶¶ 131, 164. Any such
                                                                                                        23 claim fails as a matter of state law because, under the learned intermediary doctrine, a
                                                                                                        24 manufacturer’s duty to warn runs only to the prescribing physician, not the patient. See
                                                                                                        25 e.g., Valentine v. Baxter Healthcare Corp., 68 Cal. App. 4th 1467, 1483 (1999).3 Any
                                                                                                        26
                                                                                                             3
                                                                                                            See also Savage v. Danek Medical, Inc., 31 F. Supp. 2d 980, 984–85 (M.D. Fla. 1999);
                                                                                                        27
                                                                                                           Janssen Pharmaceutica, Inc. v. Bailey, 878 So.2d 31, 57 (Miss. 2004); Greaves v. Eli
                                                                                                        28 Lilly and Co., 503 Fed. Appx. 70, 71 (2d Cir. Nov. 20, 2012) (affirming summary
                                                                                                                                                               10
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 20 of 33 Page ID #:652



                                                                                                         1 such claim also is expressly preempted because Plaintiffs have not identified a federal
                                                                                                         2 law requiring manufacturers to warn patients directly. See generally Compl.; see also
                                                                                                         3 Funke v. Sorin Grp. USA, Inc., 147 F. Supp. 3d 1017, 1024 (C.D. Cal. 2015) (holding
                                                                                                         4 that claim was expressly preempted “[a]bsent such a showing”).
                                                                                                         5         Nor can Plaintiffs assert a claim based on the theory that Mentor had a duty to
                                                                                                         6 provide warnings to their physicians that were different from those approved by the
                                                                                                         7 FDA. See Compl. ¶¶ 133, 166, (alleging that Mentor failed to provide proper warnings
                                                                                                         8 that would “enhance the safe use of the device,” and that it “failed to adequately warn
                                                                                                         9 of the risks that the product was vulnerable to degradation, deterioration, ruptures, and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 leakage”). Any such claim is expressly preempted because it necessarily would impose
                                                                                                        11 a requirement that is different from, or in addition to, the FDA-imposed requirement.
                                                                                                        12 See, e.g., Houston, 957 F. Supp. 2d at 1177 (“Plaintiff aims to foist upon Defendants
                                                                                                        13 labeling or warning requirements ‘in addition to’ what federal law requires. Therefore,
TUCKER ELLIS LLP




                                                                                                        14 the claim is expressly preempted.”).4
                                                                                                        15         Similarly, Plaintiffs cannot assert a claim based on the theory that Mentor had a
                                                                                                        16 duty to revise its labeling through the Changes Being Effected (“CBE”) procedure. See,
                                                                                                        17 e.g., Compl. ¶¶ 132, 188 (alleging that Mentor had a duty to “unilaterally update the
                                                                                                        18 product labeling”). That procedure is permissive, not mandatory. See 21 C.F.R. §
                                                                                                        19 814.39.     That being so, a state-law claim premised on a failure to use the CBE
                                                                                                        20 procedure necessarily imposes a requirement in addition to the federal requirement and
                                                                                                        21 is thus expressly preempted. See, e.g., Stengel v. Medtronic, Inc., 704 F.3d 1224, 1234
                                                                                                        22 (9th Cir. 2013) (Watson J., concurring) (explaining that because section 814.39 “did not
                                                                                                        23
                                                                                                             judgment for manufacturer on failure to warn claim where district court (Weinstein, J.)
                                                                                                        24   predicted Rhode Island Supreme Court would adopt the learned intermediary doctrine).
                                                                                                             4 See also Morgan v. Medtronic, Inc., 172 F. Supp. 3d 959, 968 (S.D. Tex. 2016)
                                                                                                        25
                                                                                                             (failure-to-warn claim was expressly preempted because it sought to impose labeling
                                                                                                        26   requirements that differed from federal requirements); Blankenship v. Medtronic, Inc., 6
                                                                                                        27   F. Supp. 3d 979, 989 (E.D. Mo. March 25, 2014) (finding plaintiff’s failure to warn
                                                                                                             claim preempted because it would “establish labeling and warning requirements
                                                                                                        28   different from, or in addition to, federal requirements for the Infuse Device.”).
                                                                                                                                                               11
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 21 of 33 Page ID #:653



                                                                                                         1 require” post-sale warnings, “any attempt to predicate [plaintiffs’] claim on an alleged
                                                                                                         2 state law duty to warn doctors directly would have been expressly preempted”);
                                                                                                         3 McMullen 421 F.3d at 489 (explaining that because section 814.39 permits, but does not
                                                                                                         4 require, a manufacturer to revise its labeling, a state-law claim requiring a defendant to
                                                                                                         5 do so imposes a requirement that “is in addition to the federal requirement” and is thus
                                                                                                         6 expressly preempted); In re Medtronic Leads, 623 F.3d at 1205 (quoting McMullen
                                                                                                         7 approvingly and explaining that “[e]ven if federal law allowed Medtronic to provide
                                                                                                         8 additional warnings, as Plaintiffs alleged, any state law imposing an additional
                                                                                                         9 requirement is preempted by § 360k”); Houston, 957 F. Supp. 2d at 1178 (holding that
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 failure-to-warn claim was expressly preempted and confirming that “FDA regulations
                                                                                                        11 permit Defendants to issue such post-sale warnings, those regulations do not require
                                                                                                        12 such warnings”); Kashani-Matts v. Medtronic, Inc., 2013 WL 6147032, at *4 (C.D. Cal.
                                                                                                        13 Nov. 22, 2013) (same).
TUCKER ELLIS LLP




                                                                                                        14                        a.      Plaintiffs have no failure-to-report claim.
                                                                                                        15         Plaintiffs purport to base their claims for negligence (Count 1) and strict liability
                                                                                                        16 failure to warn (Count 2) on an alleged failure to report adverse events to the FDA. See
                                                                                                        17 Compl. ¶¶ 121, 129, 171. This so-called “failure-to-report” claim fails either because it
                                                                                                        18 is not cognizable under the laws of Plaintiffs’ respective home states, or because it is
                                                                                                        19 insufficiently pleaded.
                                                                                                        20                                (i)    Plaintiff Aguiar and Ditto cannot assert a failure-to-
                                                                                                        21                                       report claim.
                                                                                                        22         A federal court sitting in diversity applies the choice-of-law rules of the forum
                                                                                                        23 state. Narayan v. EGL, Inc., 616 F.3d 895, 898 (9th Cir. 2010). California courts
                                                                                                        24 employ a flexible “governmental interest” test to resolve choice-of-law issues. Offshore
                                                                                                        25 Rental Co., Inc. v. Continental Oil Co., 22 Cal. 3d 157, 161 (1978). In personal injury
                                                                                                        26 actions, the law of the state where the injury occurred generally “determines the rights
                                                                                                        27 and liabilities of the parties, ‘unless, with respect to the particular issue, some other
                                                                                                        28 state has a more significant relationship . . . to the occurrence and the parties.” 5
                                                                                                                                                               12
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 22 of 33 Page ID #:654



                                                                                                         1 Witkin, Summary of Cal. Law § 193 (10th ed. 2005) (citing Restatement (Second) of
                                                                                                         2 Conflict of Laws § 146). Thus, “California courts have tended to apply the law of the
                                                                                                         3 place of the injured’s domicile, finding that state has the greatest interest in
                                                                                                         4 compensating its domiciliaries.” Kasel v. Remington Arms Co., 24 Cal. App. 3d 711,
                                                                                                         5 734 (1972).
                                                                                                         6         Here, Plaintiffs Aguiar and Ditto allege that they resided in Florida at all relevant
                                                                                                         7 times. See Compl. ¶ 2, 4. Florida law therefore governs their claims. See, e.g., Howe
                                                                                                         8 v. Diversified Builders, Inc., 262 Cal. App. 2d 741, 745–46 (1968) (applying Nevada
                                                                                                         9 law to personal injury action brought by Nevada resident).
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10         Plaintiffs’ claims premised on an alleged failure to report are not cognizable
                                                                                                        11 because Florida does not recognize a state-law claim for failure to report adverse events
                                                                                                        12 to the FDA. An alleged failure to report adverse events to the FDA thus cannot form the
                                                                                                        13 basis of a parallel claim because there is no parallel duty under Florida law. Such claims
TUCKER ELLIS LLP




                                                                                                        14 are subject to dismissal on implied preemption grounds because they “are simply an
                                                                                                        15 attempt by private parties to enforce the MDA, claims foreclosed by § 337(a) as
                                                                                                        16 construed in Buckman.” In re Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig.,
                                                                                                        17 623 F.3d 1200, 1205–06 (8th Cir. 2010). Applying this reasoning, the court in another
                                                                                                        18 MemoryGel Implant case applying Florida law rejected the plaintiff’s failure-to-report
                                                                                                        19 claim, explaining that it “is ‘very much like the ‘fraud-on-the-FDA claim the Supreme
                                                                                                        20 Court held was impliedly preempted in Buckman’ because [the plaintiff] is alleging
                                                                                                        21 Mentor ‘failed to tell the FDA those things required by federal law.’” Rowe, 297 F.
                                                                                                        22 Supp. 3d at 1296 (quoting Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1330 (11th
                                                                                                        23 Cir. 2017)); see also Marmol v. St. Jude Med. Ctr., 132 F. Supp. 3d 1359, 1369 (M.D.
                                                                                                        24 Fla. 2015) (“Because Plaintiff’s failure-to-warn claim is premised upon an FDA-
                                                                                                        25 reporting requirement that is not paralleled by a Florida-law duty, Plaintiff’s claim is
                                                                                                        26 impliedly preempted.”).
                                                                                                        27         As another court recently explained when it rejected a similar claim, “the federal
                                                                                                        28 duty to report certain information to the FDA is not ‘identical’ . . . , and thus not
                                                                                                                                                               13
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 23 of 33 Page ID #:655



                                                                                                         1 parallel, to the state-law duty to provide warnings to patients or their physicians.”
                                                                                                         2 Aaron v. Medtronic, 209 F. Supp. 3d 994, 1005 (S.D. Ohio 2016) (citing Medtronic,
                                                                                                         3 Inc. v. Lohr, 518 U.S. 470, 495 (1996)) (emphasis in original). The Aaron court’s
                                                                                                         4 observation makes good sense. After all, “[d]octors are warned of the risks associated
                                                                                                         5 with a medical device through the device’s labeling, not through adverse-event reports
                                                                                                         6 submitted to the FDA.” Id.; see also Warstler v. Medtronic, Inc., 238 F. Supp. 3d 978,
                                                                                                         7 989 (N.D. Ohio 2017) (“[A] manufacturer’s mandatory adverse event report to the FDA
                                                                                                         8 does not function as a warning.”).
                                                                                                         9          Because Florida law does not recognize a failure-to-report claim, the Court
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 should dismiss the failure-to-report claims in Counts 1 and 2 as to Plaintiffs Aguiar and
                                                                                                        11 Ditto.
                                                                                                        12                                (ii) Plaintiffs Billetts, Delmonico, and Johnson have not
                                                                                                                                               sufficiently pled a viable failure to report claim.
                                                                                                        13              In the states that recognize or may recognize failure-to-report claims,5
TUCKER ELLIS LLP




                                                                                                        14 Plaintiffs must plead facts showing that (1) Mentor failed to report actual adverse
                                                                                                        15 events, (2) the FDA would have included such events in its publically-accessible
                                                                                                        16 adverse-event database had Mentor reported them, and (3) Plaintiffs’ physicians would
                                                                                                        17 have accessed that information and relied on it to change their treatment decisions,
                                                                                                        18 thereby preventing Plaintiffs’ injuries. See, e.g., De La Paz v. Bayer Healthcare LLC,
                                                                                                        19 159 F. Supp. 3d 1085, 1097 (N.D. Cal. 2016) (dismissing failure-to-report claim where
                                                                                                        20 plaintiff failed to allege that her physician would have become aware of adverse events
                                                                                                        21 had defendant reported them); see also Hughes v. Boston Sci. Corp., 631 F.3d 762, 770
                                                                                                        22 n.5, 776 (5th Cir. 2011) (explaining that plaintiff must show that adverse-event reports
                                                                                                        23   5 Courts in California, Mississippi, and Rhode Island have recognized or implied that
                                                                                                        24   they may recognize a failure-to-report claim. See, e.g., Coleman, 223 Cal. App. 4th at
                                                                                                             420. The continuing viability of Coleman is questionable, however. The court’s
                                                                                                        25
                                                                                                             analysis hinged largely on Stengel, in which the Ninth Circuit recognized such a claim
                                                                                                        26   under Arizona law. See id. at 425, 428–29. But the Arizona Supreme Court recently
                                                                                                        27   rejected Stengel and confirmed that a failure-to-report claim is impliedly preempted
                                                                                                             because there is no state-law duty to report adverse events to the FDA. Conklin v.
                                                                                                        28   Medtronic, Inc., 431 P.3d 571, 578–79 (Ariz. Dec. 18, 2018).
                                                                                                                                                               14
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 24 of 33 Page ID #:656



                                                                                                         1 would have reached her prescribing physician in time to prevent her injuries); Cline v.
                                                                                                         2 Advanced Neuromodulation Sys., Inc., 17 F. Supp. 3d 1275, 1286 & nn.10–11 (N.D.
                                                                                                         3 Ga. 2014) (explaining that plaintiffs “ultimately must allege that if Defendant had
                                                                                                         4 properly filed [adverse-event reports] in accordance with FDA regulations, this
                                                                                                         5 information would have reached Plaintiff or her physician in time to prevent her
                                                                                                         6 injury”). Plaintiffs have not satisfied these pleading hurdles.
                                                                                                         7         First, Plaintiffs merely assert that Mentor “failed to report adverse events” from
                                                                                                         8 its post-approval studies without identifying any actual unreported adverse events.
                                                                                                         9 Compl. ¶ 129. That boilerplate allegation and others like it are entirely conclusory and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 thus insufficient. See, e.g., Weaver v. Ethicon, Inc., 2016 WL 7098781, at *6 (S.D. Cal.
                                                                                                        11 Dec. 06, 2016) (“A general allegation that Defendant failed to report adverse events to
                                                                                                        12 the FDA is not sufficient to demonstrate causation.” (citing Hawkins v. Medtronic, Inc.,
                                                                                                        13 2014 WL 346622, at *8 (E.D. Cal. Jan. 20, 2014))); Funke, 147 F. Supp. 3d at 1025
TUCKER ELLIS LLP




                                                                                                        14 (rejecting conclusory assertion that defendant “failed to report adverse events”).
                                                                                                        15         Instead, Plaintiffs must identify actual adverse events that Mentor failed to
                                                                                                        16 report. See, e.g., Ebrahimi I, 2017 WL 4128976, at *5 (rejecting claim in another
                                                                                                        17 MemoryGel Implant case that was pled “in conclusory fashion”); Paturzo v. Boston Sci.
                                                                                                        18 Corp., 2017 WL 8220600, at *5–6 (C.D. Cal. Apr. 21, 2017) (same, where plaintiffs did
                                                                                                        19 not allege “any actual adverse event that Defendants failed to report”); Weaver, 2016
                                                                                                        20 WL 7098781, at *6 (same, where plaintiff failed to allege “specific instances of actual
                                                                                                        21 adverse events” that defendant failed to report); Grant, 2016 WL 4447523, at *7
                                                                                                        22 (same). Like the plaintiffs in these cases, Plaintiffs here do not identify any actual
                                                                                                        23 adverse event that Mentor failed to report—either before or after their implant
                                                                                                        24 procedures. The Court should dismiss their claims for this reason alone.
                                                                                                        25         Second, Plaintiffs do not plead facts showing that the FDA would have included
                                                                                                        26 any additional adverse events in its database had Mentor reported them. See generally
                                                                                                        27 Compl. Although they suggest that the FDA updates its database with “‘all reports
                                                                                                        28 received prior to the update’” (id. ¶¶ 124, 192), they cite no regulatory support for that
                                                                                                                                                               15
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 25 of 33 Page ID #:657



                                                                                                         1 conclusory allegation. In fact, there is no requirement that the FDA include every
                                                                                                         2 adverse-event report in its database, and the decision to include any report is left to the
                                                                                                         3 FDA’s discretion. See Connelly v. St. Jude Medical, Inc., 2018 WL 732734, at *1 &
                                                                                                         4 n.1 (N.D. Cal. Feb. 6, 2018) (noting that FDA “‘may disclose’ adverse-event reports” in
                                                                                                         5 its database but “is not required to do so” (quoting 21 C.F.R. § 803.9(a))); Aaron, 209
                                                                                                         6 F. Supp. 3d at 1007 (same); Pinsonneault v. St. Jude Med., Inc., 953 F. Supp. 2d 1006,
                                                                                                         7 1016 (D. Minn. 2013) (explaining that adverse-event reports “are not automatically
                                                                                                         8 made public” and the decision to make them public “is within the FDA’s discretion”).6
                                                                                                         9 Because adverse-event reports are not automatically made public, “they are not
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 warnings,” and the federal duty to submit them is therefore “not ‘equal to, or
                                                                                                        11 substantially identical’ to a state law duty to warn” physicians. Warstler v. Medtronic,
                                                                                                        12 Inc., 238 F. Supp. 3d 978, 989 (N.D. Ohio 2017) (quoting Lohr, 518 U.S. at 496–97).
                                                                                                        13         Third, Plaintiffs do not allege that their physicians even relied on information in
TUCKER ELLIS LLP




                                                                                                        14 the FDA database when making their treating decisions. See generally Compl. Instead,
                                                                                                        15 they allege merely that physicians generally “may use” the database to obtain safety
                                                                                                        16 information. See id. ¶¶ 124, 192. But that generic allegation does not show that
                                                                                                        17 Plaintiffs’ physicians would have relied on any such information to change their
                                                                                                        18 treatment decisions. See, e.g., Ebrahimi I, 2017 WL 4128976, at *5 (dismissing failure-
                                                                                                        19 to-report claim where plaintiff “fail[ed] to allege how any reporting by Mentor to the
                                                                                                        20
                                                                                                             6  The Court cannot simply assume that the FDA would have included additional
                                                                                                        21
                                                                                                             adverse-event reports in its database. See, e.g., Arkansas Louisiana Gas Co. v. Hall,
                                                                                                        22   453 U.S. 571, 575, 580–81 (1981) (holding that state court violated Supremacy Clause
                                                                                                             to U.S. Constitution and “usurped a function that Congress has assigned to a federal
                                                                                                        23
                                                                                                             regulatory body” when it assumed that Federal Power Commission would have
                                                                                                        24   approved rate increase had one been filed). Any such assumption would be particularly
                                                                                                             inappropriate here given that the FDA has long known about the potential for rupture
                                                                                                        25
                                                                                                             and gel bleeding—the alleged risks at issue. See, e.g., Compl. ¶ 23, 26, 30, 34, 38.
                                                                                                        26   Indeed, the applicable labeling warned about both risks. See Product Insert Data Sheet
                                                                                                        27   at 9, 20 (warning that “[r]upture of a silicone gel-filled breast implant is most often
                                                                                                             silent” and that small quantities of silicone compounds and platinum “have been found
                                                                                                        28   to diffuse (‘bleed’) through an intact implant shell”) (RJN, Ex. 4.)
                                                                                                                                                               16
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 26 of 33 Page ID #:658



                                                                                                         1 FDA would have caused her surgeon to stop using the Implants”); De La Paz, 159 F.
                                                                                                         2 Supp. 3d at 1097 (same, where plaintiff “pled no facts that plausibly indicate that she or
                                                                                                         3 her physician would have become aware of these adverse events if Bayer had timely
                                                                                                         4 reported them”).
                                                                                                         5         Based on these collective pleading failures, the Court cannot reasonably infer that
                                                                                                         6 any additional disclosures to the FDA would have reached Plaintiffs’ treating
                                                                                                         7 physicians or changed their treatment decisions. See, e.g., Norman v. Bayer Corp.,
                                                                                                         8 2016 WL 4007547, at *4 (D. Conn. July 26, 2016) (“[B]ecause of the FDA’s
                                                                                                         9 independence and bureaucratic process, defendants hardly would have had any
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 ‘reasonable assurance’ that the reported information would have reached plaintiff.”
                                                                                                        11 (quoting Stengel, 704 F.3d at 1233)).7
                                                                                                        12                        b.      Plaintiffs cannot assert a parallel claim based on the
                                                                                                        13                                post-approval studies
TUCKER ELLIS LLP




                                                                                                        14         Plaintiffs’ allegations show that their claims are based not on a failure to report
                                                                                                        15 actual adverse events from the post-approval studies that in fact occurred but rather on a
                                                                                                        16 purported failure to properly conduct those studies in the first instance. See, e.g.,
                                                                                                        17 Compl. ¶ 69 (“Mentor failed to ensure that these mandated studies were performed
                                                                                                        18 properly, in part by not ensuring that the participants were followed after implantation.
                                                                                                        19 Accordingly, the information which the FDA was seeking regarding adverse events and
                                                                                                        20 device failures was never gathered.” (emphasis added)); ¶ 76 (alleging that “[t]he lack
                                                                                                        21 of a sufficient statistical sample” due to low follow-up rate “significantly limited the
                                                                                                        22 information available” (emphasis added)); ¶¶ 82, 91 (alleging that “follow up” rates for
                                                                                                        23 the large post-approval study were too low “to allow for identification of adverse
                                                                                                        24 effects” and that the device-failure study “failed to contain an adequate sample size to
                                                                                                        25 provide meaningful data” (emphasis added)). Thus, Plaintiffs’ theory is that if the
                                                                                                        26  Again, the Court cannot simply assume that Plaintiffs’ physicians would have relied
                                                                                                             7

                                                                                                        27 on information in the FDA database. After all, adverse-event reports do not and cannot
                                                                                                           prove causation. See, e.g., Casey v. Ohio Med. Prods., 877 F. Supp. 1380, 1385 (N.D.
                                                                                                        28 Cal. 1995) (“[C]ase reports are not reliable scientific evidence of causation . . . .”).
                                                                                                                                                               17
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 27 of 33 Page ID #:659



                                                                                                         1 sample-size and follow-up rates in Mentor’s studies had been adequate—i.e., if Mentor
                                                                                                         2 had conducted the studies differently—the company would have identified additional
                                                                                                         3 adverse events and would have been required to report those events to the FDA.
                                                                                                         4         But Plaintiffs cannot pursue a claim premised on the counterfactual assumption
                                                                                                         5 that Mentor would have identified additional adverse events if it had conducted its
                                                                                                         6 studies differently. Any such claim is inherently speculative. See, e.g., State Dep’t of
                                                                                                         7 State Hosps. v. Superior Ct., 61 Cal. 4th 339, 356–57 (2015) (affirming dismissal of
                                                                                                         8 claims premised on theory that inmate would have been civilly committed had
                                                                                                         9 mandatory psychological evaluation been performed differently, reasoning that claims
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 were “speculative and conjectural” because they depended on a series of hypothesized
                                                                                                        11 determinations).       Not surprisingly, courts in two MemoryGel Implant cases have
                                                                                                        12 rejected identical claims. See Ebrahimi II, 2018 WL 2448095, at *3 (reasoning that
                                                                                                        13 “the alleged technical defects in Mentor’s post-approval studies . . . do not constitute
TUCKER ELLIS LLP




                                                                                                        14 adverse events” and that plaintiff “merely speculates that had Mentor conducted these
                                                                                                        15 studies properly, the FDA ‘would have discovered ‘reports suggesting the device’s
                                                                                                        16 contribution to death or serious injury’”); Mize II, 2018 WL 5085716, at *2 (reasoning
                                                                                                        17 that plaintiff’s claim was “premised on Mentor’s failure to report adverse incidents that
                                                                                                        18 were not detected”).
                                                                                                        19         Moreover, Plaintiffs cannot pursue a claim based on the post-approval studies
                                                                                                        20 because there is no state-law duty to conduct such studies in the first instance—a fact
                                                                                                        21 that courts in other MemoryGel Implant cases have confirmed. See Ebrahimi I, 2017
                                                                                                        22 WL 4128976, at *5 (confirming that there is “no parallel state-law duty to conduct post-
                                                                                                        23 approval ‘follow-through studies’” under California law); Rowe, 297 F. Supp. 3d at
                                                                                                        24 1296 (similar, and confirming that such a claim is “the quintessential” one that the
                                                                                                        25 Supreme Court found impliedly preempted in Buckman); accord Rice v. Allergan USA,
                                                                                                        26 Inc., 2018 WL 1618036, at *2, *7–8 (N.D. Ala. Apr. 4, 2018) (in case involving federal
                                                                                                        27 requirement to conduct post-approval study, finding negligence and strict liability
                                                                                                        28
                                                                                                                                                               18
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 28 of 33 Page ID #:660



                                                                                                         1 claims impliedly preempted because plaintiff did not identify “a traditional state law
                                                                                                         2 cause of action for post-market surveillance that predated the MDA”).
                                                                                                         3                        c.      Plaintiffs cannot assert a parallel claim based on an
                                                                                                         4                                alleged fraud on the FDA.

                                                                                                         5         In addition, Plaintiffs cannot base their failure-to-warn claims on the allegation
                                                                                                         6 that “a Mentor chemist of 15 years reported to the FDA that Mentor’s implants are more
                                                                                                         7 likely to break than the company reported” and also “more likely to leak,” and that the
                                                                                                         8 company “knew of these risks . . . but covered them up.” Compl. ¶ 65. The FDA was
                                                                                                         9 on notice of the former employee’s allegations before the agency approved the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 MemoryGel Implant and its accompanying labeling on November 17, 2006. Indeed, on
                                                                                                        11 October 12, 2006, Public Citizen sent a letter to the FDA concerning the allegations in
                                                                                                        12 paragraph 60 in which it called for a criminal investigation. See Exhibit 5 to RJN. In
                                                                                                        13 that letter, Public Citizen referenced a June 22, 2006 letter to the FDA by “a former
TUCKER ELLIS LLP




                                                                                                        14 senior scientist from Mentor” who had been employed by the company for 15 years.
                                                                                                        15 See id. A copy of the June 22 letter is attached to Mentor’s RJN as Exhibit 6. These
                                                                                                        16 letters show that the allegations at issue had nothing to do with adverse-event reporting
                                                                                                        17 but instead related to various testing data. In response to the Public Citizen letter, the
                                                                                                        18 FDA issued a statement clearing Mentor of any wrongdoing. See Exhibit 7 to RJN
                                                                                                        19 (newspaper article in which FDA spokeswoman is quoted as stating, “The agency
                                                                                                        20 conducted a thorough investigation into these charges and found no evidence of
                                                                                                        21 wrongdoing and nothing that would raise questions about the safety of the product
                                                                                                        22 under review or the integrity of data submitted to FDA.”).
                                                                                                        23         Based on this material, which the Court may judicially notice, Plaintiffs are
                                                                                                        24 seeking to assert a claim that would require the jury to second-guess the FDA’s decision
                                                                                                        25 to approve Mentor’s labeling notwithstanding the agency’s knowledge of the former
                                                                                                        26 employee’s allegations. That is precisely the sort of preempted fraud-on-the FDA claim
                                                                                                        27 that the Supreme Court in Buckman held would interfere with “the FDA’s responsibility
                                                                                                        28 to police fraud consistently with the Administration’s judgment and objectives.” 531
                                                                                                                                                               19
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 29 of 33 Page ID #:661



                                                                                                         1 U.S. at 349–51; see also McGuan v. Endovascular Techs., Inc., 182 Cal. App. 4th 974,
                                                                                                         2 984–85 (2010) (affirming dismissal of product liability claims as preempted where FDA
                                                                                                         3 reapproved defendant’s medical device notwithstanding agency’s knowledge of
                                                                                                         4 defendant’s alleged fraudulent conduct); Ebrahimi II, 2018 WL 2448095, at *3 n.6
                                                                                                         5 (rejecting same allegations, reasoning that “these dangers were reported to the FDA,”
                                                                                                         6 and explaining further that “these allegations fail to provide Mentor with fair notice as
                                                                                                         7 to which adverse events . . . it should have reported to the FDA”).
                                                                                                         8                2.      Plaintiffs’ manufacturing defect claims (Count 1 and 3) are
                                                                                                                                  preempted.
                                                                                                         9
                                                                                                                   Plaintiffs cannot premise their manufacturing defect claims on the alleged fact
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10
                                                                                                             that their implants ruptured. See, e.g., Compl. ¶¶ 23, 26, 30, 34, 38. Implant rupture is
                                                                                                        11
                                                                                                             a known risk about which Mentor warned. See Def.’s RJN, Ex. 4. Moreover, the fact
                                                                                                        12
                                                                                                             that any implant ruptured does not show that Mentor violated a federal requirement
                                                                                                        13
                                                                                                             governing the implant’s manufacture. Indeed, courts have reached a “consensus” that
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                             “tort claims based on the failure of devices that were designed, manufactured, and sold
                                                                                                        15
                                                                                                             in accordance with the terms of their premarket approval” are preempted. Walker v.
                                                                                                        16
                                                                                                             Medtronic, Inc., 670 F.3d 569, 580–81 (4th Cir. 2012).8
                                                                                                        17
                                                                                                                   Plaintiffs’ claims fare no better to the extent premised on Mentor’s alleged
                                                                                                        18
                                                                                                             violations of federal law. Plaintiffs simply conclude that Mentor’s implants differed in
                                                                                                        19
                                                                                                             some unidentified way from “the specifications agreed to by the FDA” (Compl. ¶ 142);
                                                                                                        20
                                                                                                             that Mentor used unidentified “materials and components” that somehow differed from
                                                                                                        21
                                                                                                             “those approved by the FDA” (id.); and that Mentor violated unspecified provisions of
                                                                                                        22
                                                                                                             8 See also Hughes v. Cook, 452 F. Supp. 2d 832, 842 (W.D. Tenn. 2006) (rejecting
                                                                                                        23
                                                                                                             argument that device should “always function,” reasoning that FDA did not approve
                                                                                                        24   device’s “success rate” and plaintiff therefore was seeking to impose “state specific
                                                                                                             requirements” that were different from those imposed by federal law); Rankin v. Boston
                                                                                                        25
                                                                                                             Sci. Corp., 2010 WL 672135, at *4 (E.D. Ky. Feb. 19, 2010) (finding preemption even
                                                                                                        26   though balloon catheter “allegedly failed during normal use”); Clark v. Medtronic, Inc.,
                                                                                                        27   572 F. Supp. 2d 1090, 1094 (D. Minn. 2008) (rejecting argument that “premarket
                                                                                                             approval guarantees the device is completely safe,” and finding preemption despite
                                                                                                        28   device failure).
                                                                                                                                                               20
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 30 of 33 Page ID #:662



                                                                                                         1 “applicable federal regulations,” including “the FDA’s Quality System Regulations and
                                                                                                         2 design control requirements under 21 C.F.R. 820.30” (id. ¶¶ 142, 145, 216, 220). But
                                                                                                         3 Plaintiffs allege no facts identifying what federal requirements Mentor supposedly
                                                                                                         4 violated.
                                                                                                         5         Conclusory allegations, however, are insufficient to state a claim. See Twombly,
                                                                                                         6 550 U.S. at 555 Courts routinely dismiss claims where, as here, the plaintiff fails to
                                                                                                         7 plead any facts concerning a defendant’s purported violation of federal law. See
                                                                                                         8 Erickson v. Boston Sci. Corp., 846 F. Supp. 2d 1085, 1092 (C.D. Cal. 2011) (explaining
                                                                                                         9 that “a plaintiff must allege that the defendant violated a particular federal specification
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 referring to the device at issue . . . or identify specific PMA requirements that have been
                                                                                                        11 violated”) (internal quotation marks omitted); Weaver, 2016 WL 7098781, at *6 (“A
                                                                                                        12 plaintiff cannot merely assert that the device violated federal standards but must provide
                                                                                                        13 some allegation regarding the nature of the alleged . . . defect as it relates to the FDA
TUCKER ELLIS LLP




                                                                                                        14 approval process.”).
                                                                                                        15         Applying these principles, courts in other MemoryGel Implant cases have
                                                                                                        16 dismissed manufacturing defect claims that, like the claims at issue here, are premised
                                                                                                        17 on vague and conclusory allegations concerning unspecified regulatory violations. See
                                                                                                        18 Ebrahimi III, 2018 WL 6829122, at *2 (reaffirming that plaintiff’s “resort to
                                                                                                        19 generalized FDA regulations governing the manufacture of the Implants (e.g., the
                                                                                                        20 quality system requirements imposed by 21 C.F.R. section 820.20 et seq.) [falls] short
                                                                                                        21 of satisfying her pleading burden”); Ebrahimi II, 2018 WL 2448095, at *4 (reasoning
                                                                                                        22 that plaintiff’s allegation that her implants suffered from “‘poor quality of workmanship
                                                                                                        23 and patch defects’ constitutes a factual conclusion that sheds little light on how the
                                                                                                        24 manufacturing of the implants failed to adhere to FDA specifications”); Mize I, 2018
                                                                                                        25 WL 1364257, at *2 (rejecting plaintiff’s allegations that Mentor “failed to adequately
                                                                                                        26 inspect, test, and validate the implants” and that her implants were manufactured with
                                                                                                        27 “nonconforming materials and uncertified components,” reasoning that plaintiff did not
                                                                                                        28 “allege the respect(s) in which Mentor’s inspection, testing and validation of the
                                                                                                                                                               21
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 31 of 33 Page ID #:663



                                                                                                         1 product or the product itself as implanted in Plaintiff violated FDA requirements”)).
                                                                                                         2         In addition, Plaintiffs do not allege how any violation caused their injuries. For
                                                                                                         3 example, Plaintiffs allege that in the mid-1990s, unidentified “quality standards for
                                                                                                         4 implant manufacturing were never met” (Compl. ¶ 61); “implants were sometimes
                                                                                                         5 contaminated with fleas” (id. ¶ 62); “some implants models had a high failure” (id. ¶
                                                                                                         6 63); and Mentor received a “Form 483” notification because “no finished device
                                                                                                         7 testing” had been performed (id.). But Plaintiffs do not allege any facts tying these
                                                                                                         8 alleged violations—from decades ago—to a manufacturing defect in the implants used
                                                                                                         9 in their procedures. See generally Compl. Instead, they simply conclude that causation
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 exists without providing any supporting explanation. See id. ¶¶ 140, 224. That is
                                                                                                        11 insufficient.     See, e.g., Warstler, 238 F. Supp. 3d at 988 (finding that plaintiff
                                                                                                        12 “assert[ed] no facts linking an alleged . . . violation, recall, or FDA regulatory action to
                                                                                                        13 the injuries he claims that the specific device implanted in his body . . . caused”).9
TUCKER ELLIS LLP




                                                                                                        14         To the extent Plaintiffs’ claims are based on alleged violations of the FDA’s
                                                                                                        15 current good manufacturing practice (“cGMP”) requirements in the Quality System
                                                                                                        16 Regulation, they fail for additional reasons.              First, cGMP regulations are merely
                                                                                                        17 “‘guidelines that do not create a federal requirement.’” Laux, 2017 WL 5186329, at *4
                                                                                                        18 (quoting Pearsall v. Medtronics, Inc., 147 F. Supp. 3d 188, 198 (E.D.N.Y. 2015)); see
                                                                                                        19 also Simmons v. Boston Sci. Corp., 2013 WL 12130261, at *3 (C.D. Cal. Jan. 14, 2013)
                                                                                                        20 (explaining that cGMPs “are intended to serve only as an umbrella quality system,” and
                                                                                                        21 “are simply too generic, standing alone, to serve as the basis for Plaintiffs’
                                                                                                        22 manufacturing-defect claims”) (internal quotation marks omitted). Thus, claims based
                                                                                                        23 on cGMP violations “impose requirements ‘different from or in addition to’ those under
                                                                                                        24   9 See also, De La Paz, 159 F. Supp. 3d at 1094 (explaining that plaintiff “must allege
                                                                                                             that the irregularities documented in the 483s resulted in manufacturing defects that
                                                                                                        25
                                                                                                             caused her injuries”); Parker, 584 F. Supp. 2d at 1301 (rejecting conclusory allegation
                                                                                                        26   that unspecified regulatory violations “proximately caused plaintiff’s injuries” because
                                                                                                        27   it is “not sufficient to sustain plaintiff’s burden of pleading under Twombly”); see also
                                                                                                             Cline, 17 F. Supp. 3d at 1283 (finding that “[p]laintiff lists a number of critical
                                                                                                        28   observations, but fails to allege how they are linked to her claims”).
                                                                                                                                                               22
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                          Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 32 of 33 Page ID #:664



                                                                                                         1 federal law” and are therefore expressly preempted. In re Medtronic, Inc. Sprint Fidelis
                                                                                                         2 Leads Prods. Liab. Litig., 592 F. Supp. 2d at 1158. Second, a claim premised on a
                                                                                                         3 cGMP violation is impliedly preempted under Buckman because it “hinges entirely” on
                                                                                                         4 conduct that allegedly violates federal law. Ebrahimi I, 2017 WL 4128976, at *6
                                                                                                         5 (dismissing strict liability manufacturing defect claim premised on alleged cGMP
                                                                                                         6 violations as impliedly preempted under Buckman) (citing Frere v. Medtronic Inc.,
                                                                                                         7 2016 WL 1533524, at *7 (C.D. Cal. Apr. 6, 2016) (same)); see also Yosowitz v.
                                                                                                         8 Covidien, 182 F. Supp. 3d 683, 697–98 (S.D. Tex. 2016) (holding that claim premised
                                                                                                         9 on failure to comply with cGMP design control requirements in section 820.30 was
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                        10 impliedly preempted).
                                                                                                        11 IV.     CONCLUSION
                                                                                                        12         Based on the foregoing, Mentor respectfully requests that the Court grant this
                                                                                                        13 Motion and dismiss Plaintiffs’ action in its entirety and with prejudice.
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                        15 DATED: June 12, 2019                              TUCKER ELLIS LLP
                                                                                                        16
                                                                                                        17                                                   By: /s/Monee Takla Hanna
                                                                                                                                                                 Dustin B. Rawlin
                                                                                                        18                                                       Monee Takla Hanna
                                                                                                                                                                 Attorneys for Defendants
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                               23
                                                                                                                 MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MENTOR’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                                                             Case 5:19-cv-01026-AB-PLA Document 10 Filed 06/12/19 Page 33 of 33 Page ID #:665



                                                                                                         1                                 CERTIFICATE OF SERVICE

                                                                                                         2          I hereby certify that on this 12th day of June, 2019, I electronically filed the
                                                                                                         3 foregoing with the Clerk of the Court using the CM/ECF system, which shall send
                                                                                                         4 notification of such filing.
                                                                                                         5
                                                                                                         6
                                                                                                         7
                                                                                                                                                                   /s/ Monee Takla Hanna
                                                                                                         8                                                         Monee Takla Hanna
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ St. Louis ♦ San Francisco




                                                                                                         9
                                                                                                        10
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                          1
                                                                                                                                                CERTIFICATE OF SERVICE
